

Exhibit 10.4
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT (this “Guaranty”) is made and entered into as of the
19th day of October, 2007, by the undersigned guarantors, jointly and severally
(the “Guarantors”), for the benefit of GUARANTY BANK, a state chartered trust
company with banking powers (the “Lender”).
 
A. DECORIZE, INC., a Delaware corporation, GUILDMASTER, INC., a Missouri
corporation, and FAITH WALK DESIGNS, INC., a Missouri corporation (each
individually and collectively, the “Borrower”), has executed a Revolving
Promissory Note of near or even date herewith (the “Note”), in an amount not to
exceed Three Million and 00/100 Dollars ($3,000,000.00), in favor of Lender,
evidencing a loan in such maximum principal amount (the “Loan”), which Loan is
to be evidenced by a Revolving Promissory Note (the “Note”) of even date
herewith and secured by a Security Agreement (the “Security Agreement”) of even
date herewith, which encumbers the collateral (the “Collateral”) described
therein. The Note, Credit Agreement, Security Agreement and all other documents
delivered in connection with closing the Loan are referred to as “Loan
Documents.” The terms of the Loan Documents are incorporated into this Guaranty
by reference.


B. Each Guarantor has a direct or indirect interest in Borrower and expects to
benefit directly and indirectly by the Loan, and is willing to execute and
deliver this Guaranty Agreement in favor of Lender as an inducement to Lender to
make the Loan to Borrower.


C. Lender is unwilling to make the Loan to Borrower unless, among other
conditions, the Guarantors execute and deliver to Lender this Guaranty.


Guaranty


NOW, THEREFORE, in consideration of the Lender’s making the Loan to Borrower and
in consideration of other benefits accruing to the Guarantors by virtue of the
Loan transaction, each Guarantor hereby makes the following covenants,
agreements, representations and warranties to Lender and to all future holders
of the Note and Loan Documents (which parties are hereinafter included within
the defined term “Lender” as used herein) and hereby covenant and agree with
Lender as follows:


1. Guaranty. Each Guarantor irrevocably and unconditionally, jointly and
severally, guarantees to the Lender full payment when due (whether by
acceleration or otherwise) of the Note, together with the full and prompt
payment of, and the full and prompt performance of, all the other liabilities
and obligations of the Borrower incurred or to be incurred under the Loan
Documents, and the full and prompt payment and performance of any other
liabilities and obligations of Borrower to Lender of any and every nature
whatsoever, whether now existing or hereinafter arising (all such liabilities
and obligations, and the obligations contained in this Guaranty are collectively
called the “Guaranteed Obligations”). This Guaranty is a guaranty of payment and
not a guaranty of collection. The Guaranteed Obligations include any costs and
expenses, including reasonable attorneys’ fee, investigation and court costs
incurred by the Lender in enforcing this Guaranty and the enforcement of the
Loan Documents.


2. Absolute Liability. Each Guarantor irrevocably and unconditionally, jointly
and severally, guarantees to the Lender that the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Note, the Loan Documents and
any other document entered into between Borrower and Lender governing the
performance thereof, regardless of any law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Lender with respect thereto. The liability of Guarantors under this
Guaranty with regard to the Guaranteed Obligations shall be fully enforceable,
irrespective of:

 
 

--------------------------------------------------------------------------------

 
 
a. Any failure by Lender to give notice to any or all of the Guarantors of the
occurrence of an event of default under the terms and provisions of the Loan
Documents;


b. Any changes or extensions of the time, manner, or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations or any other
amendment or waiver of or any consent to departure from the Note, the Loan
Documents, or this Guaranty;


c. Any exchange, release, or nonperfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the Guaranteed Obligations, or the taking of or omission to take any
action under the Loan Documents or this Guaranty;


d. Any invalidity or unenforceability of any term or provision of the Loan
Documents;


e. Any change in ownership of the Borrower or any member of Borrower;


f. Any bankruptcy, insolvency, or reorganization of, or other similar
proceedings involving the Borrower; or


g. Any other event or circumstance that might otherwise constitute a defense
available to, or a discharge of, Borrower in respect of the Guaranteed
Obligations or Guarantors in respect of this Guaranty.


3. Continuing Obligation. Each Guarantor irrevocably and unconditionally,
jointly and severally, agrees that to the extent Borrower makes a payment or
payments to Lender, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required (for any of the foregoing reasons or for any other reason) to be
repaid or paid over to a custodian, trustee, receiver, or any other party under
the Bankruptcy Code or any other state or federal law, statute, ordinance or
regulation, or by order of any court, then to the extent of such payment or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made, and each Guarantor shall be irrevocably and unconditionally, jointly and
severally, primarily liable for this obligation.


4. Liability Not Contingent. Each Guarantor agrees that the liability of
Guarantors in respect of this Guaranty shall be immediate and shall not be
contingent upon the exercise or enforcement by Lender of whatever remedies it
may have against Borrower or any other guarantor.


5. No Reliance Upon Representations. Each Guarantor jointly and severally
represents and warrants that each Guarantor is fully aware of the financial
condition of Borrower. Guarantors deliver this Guaranty based solely upon their
own independent investigation and in no part upon any representation or
statement of Borrower with respect thereto. Guarantors are in a position to
obtain, and hereby assume full responsibility for obtaining, any additional
information concerning the financial condition of Borrower as Guarantors may
deem material to their obligations under this Guaranty.


6. Representations and Warranties. Each Guarantor jointly and severally
represents and warrants to, and agrees with, Lender as follows, all of which
shall survive the execution and delivery of this Guaranty:

 
2

--------------------------------------------------------------------------------

 



a. This Guaranty has been duly executed and delivered by Guarantors, constitutes
the legal, valid, and binding obligation of Guarantors enforceable against
Guarantors in accordance with its terms. This Guaranty does not violate any law,
regulation, governmental requirement, judgment, order, or decree or any
agreement binding on any Guarantor.


b. There are no actions, suits, claims, proceedings, or to the knowledge of any
Guarantor, investigations, pending or threatened against, relating to, or
affecting any Guarantor or any of their properties.


No representation or warranty by Guarantors contained in this Guaranty, and no
statement contained in any other document, certificate, or written statement
furnished to Borrower by or on behalf of Guarantors in connection herewith and
therewith, contains any untrue statement of a material fact, or omits to state
any material fact necessary, in light of the circumstances under which it was
made, to make the statements herein or therein not misleading.


7. Waivers of Guarantors. Each Guarantor hereby waives presentment, demand and
protest; notice of acceptance of this Guaranty, of any default and of protest,
dishonor or other action taken in reliance hereon; any right or defense
Guarantors otherwise might have or be entitled to assert by reason of any
failure (intentional or otherwise) to perfect or to continue the perfection of,
or to obtain or continue first priority of, any security interest on any
collateral securing in whole or in part any portion of the guaranteed
obligations; and any and all demands and notices of any kind in connection with
the protection of or realization upon any of the guaranteed obligations.


8. No Subrogation Rights. Guarantors will not exercise any rights that they may
acquire by way of subrogation under this Guaranty, by any payment made under
this Guaranty or otherwise, until all the Guaranteed Obligations and all of
Guarantors’ obligations under this Guaranty shall have been paid in full. If any
amount shall be paid to any Guarantor on account of these subrogation rights at
any time prior to as aforesaid, such amount shall be held in trust for the
benefit of Lender and shall forthwith be paid to Lender to be credited and
applied upon the Guaranteed Obligations, whether matured or unmatured.


9. Benefit and Binding Effect. This Guaranty shall be binding upon each
Guarantor, and their respective successors and assigns, and shall inure to the
benefit of and be enforceable by Lender and its respective successors,
transferees and assigns. Without limiting the generality of the foregoing,
Lender may assign or otherwise transfer the Note and Loan Documents held by it
or any interest therein held by it to any other person, and such other person
shall thereupon become vested with all the rights in respect thereof granted to
Lender in this Guaranty or otherwise.


10. Severability. In case any clause, provision or section of this Guaranty is
for any reason held to be illegal, invalid or inoperable, such illegality,
invalidity or inoperability shall not affect the remainder thereof.


11. Governing Law. This Guaranty and the rights and obligations of the Lender
and Guarantors under it shall be governed by and construed in accordance with
the law of Missouri. Each Guarantor hereby irrevocably submits to the
nonexclusive jurisdiction of any court in Greene County, Missouri, or Federal
court sitting in Greene County, Missouri in any action or proceeding in
connection with the enforcement of any of the obligations of Guarantors under
this Guaranty.

 
3

--------------------------------------------------------------------------------

 
 
12. Notices. All notices, consents or communications required or permitted to be
given under this Guaranty shall be in writing and shall be deemed to have been
properly given and received (i) if sent by hand delivery, then upon delivery,
(ii) if sent by overnight courier or United States Express Mail, then one (1)
day after dispatch, and (iii) if mailed by certified or registered U.S. mail,
postage prepaid and return receipt requested, then two (2) days after deposit in
the mail. All such notices and communications shall be given to the parties at
their respective addresses set forth below; however, Lender shall have no
liability to any party for failing to provide Borrower with any notice required
or permitted to be given under this Guaranty, nor shall Lender’s failure to
provide the Guarantors with any such notices prevent Lender from exercising its
rights or pursuing any remedies under this Guaranty, the Note or any of the
other Loan Documents. Either party may change the address by written notice to
the other.


Lender:
 
Guaranty Bank
   
1341 W. Battlefield
   
Springfield, Missouri 65807
   
Attn: Doug Thornsberry, Sr. Vice President
   
Facsimile: (417) 520-6074
     
With a copy to:
 
Blackwell Sanders, LLP
   
901 St. Louis Street, Suite 1900
   
Springfield, Missouri 65806
   
Attn: Richard E. Walters
   
Facsimile (417) 268-4040
     
Guarantors:
 
WestWay Enterprises, Ltd.
   
c/o Decorize, Inc.
   
1938 E. Phelps
   
Springfield, Missouri 65802
   
Attn: BJ Montle
   
Facsimile: (417) 879-3330
         
P.T. Niaga Merapi
   
c/o Decorize, Inc.
   
1938 E. Phelps
   
Springfield, Missouri 65802
   
Attn: BJ Montle
   
Facsimile: (417) 879-3330
     
With a copy to:
 
Hallett & Perrin, P.C.
   
2001 Bryan Street, Suite 3900
   
Dallas, Texas 75201
   
Attn.: M. Christopher Miller
   
Facsimile: (214) 922-4144

 
13. Waiver of Jury Trial. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.
 
[SIGNATURE PAGE FOLLOWS]



 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Guarantors have caused this Guaranty to be executed and
delivered as of the date set forth above.
 

        GUARANTORS:       
WESTWAY ENTERPRISES, LTD., a Hong Kong
corporation
 
   
   
    By:   /s/ Vikas V. Karode  
 
Name:     

--------------------------------------------------------------------------------

Vikas V. Karode
Title:  Director

 
 

        P.T. NIAGA MERAPI., an Indonesian corporation  
   
   
    By:           /s/ Vikas V. Karode   Name:  

--------------------------------------------------------------------------------

Vikas V. Karode   Title: Director

 
 
 

--------------------------------------------------------------------------------

 
 